1
2
3
4
5
6
7
8
                       IN THE UNITED STATES DISTRICT COURT
9
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12    STATE OF CALIFORNIA                       Case No. 2:15-cv-07786-SVW (JPRx)
      DEPARTMENT OF TOXIC
13    SUBSTANCES CONTROL,
                                                CONSENT DECREE BETWEEN
14                                   Plaintiff, DTSC AND WESTSIDE
                                                DELIVERY, LLC
15                v.
16    WESTSIDE DELIVERY, LLC, and
      DOES 1 through 10, inclusive,
17
                                  Defendants.
18
19
20   I.    INTRODUCTION
21         1.    On October 5, 2015, Plaintiff, the State of California Department of
22   Toxic Substances Control (“DTSC”), filed the complaint (“Complaint”) in this
23   matter pursuant to the Comprehensive Environmental Response, Compensation,
24   and Liability Act, 42 U.S.C. §§ 9601-9675 (“CERCLA”) and the California
25   Hazardous Substances Account Act (“HSAA”), California Health and Safety Code
26   § 25300 et seq. against Westside Delivery, LLC (“Westside”). In the Complaint,
27   DTSC seeks 1) to recover under CERCLA section 107(a), 42 U.S.C. § 9607(a),
28
                                         -1-                      [Proposed] Consent Decree
                                                                 with Westside Delivery, LLC
1    costs it incurred responding to releases and/or threatened releases of hazardous
2    substances at or from the former Davis Chemical Company located at 1550 North
3    Bonnie Beach Place, Los Angeles, California, identified by Los Angeles County
4    Assessor’s Parcel Number 5224-026-005 (the “Site”); 2) declaratory relief under
5    CERCLA section 113(g)(2), 42 U.S.C. § 9613(g)(2) that Westside is jointly and
6    severally liable for any future response costs to be incurred by DTSC to address
7    releases and/or threatened releases of hazardous substances at or from the Site; and
8    3) injunctive relief pursuant to Health and Safety Code section 25358.5 compelling
9    Westside to conduct any necessary future response actions at the Site.
10         2.     In the Complaint, DTSC alleges, in relevant part, the following:
11                a.    The Site is located in the City of Los Angeles.
12                b.    From approximately 1953 to 1990, Davis Chemical Company
13         operated a solvent recycling facility at the Site, which recycled acetone and,
14         to a lesser extent, chlorinated solvents.
15                c.    In 1997, Davis Chemical Company conducted a site
16         investigation that identified the presence of 1,1,2-trichloroethane (“TCE”),
17         perchloroethene (“PCE”), and 1,1,2,2-tetrachloroethane in the soil at the Site.
18                d.    On December 18, 2002, DTSC issued an Imminent and
19         Substantial Endangerment Determination and Remedial Action Order (the
20         “2002 Consent Order”), which included findings that hazardous substances
21         had been released and were present in the soil at the Site in sufficient
22         concentrations to pose a substantial danger to public health and the
23         environment. It further found that there was a potential threat of groundwater
24         contamination from those releases. The 2002 Consent Order directed the
25         respondents thereto to prepare a Remedial Investigation and Feasibility Study
26         and a Remedial Action Plan (the “RAP”) for the Site.
27
28
                                           -2-                       [Proposed] Consent Decree
                                                                    with Westside Delivery, LLC
1                e.     In 2009, DTSC determined that the work required by the 2002
2          Consent Order was complete.
3                f.     In 2009, DTSC issued an Imminent and Substantial
4          Endangerment Determination and Remedial Action Order (the “2009 RAO”)
5          requiring certain responsible parties to implement the RAP, including
6          excavation and treatment of contaminated soils, and installation of the soil
7          vapor extraction system. The respondents did not comply with the 2009
8          RAO. In November, 2009, DTSC issued a Final Determination of
9          Noncompliance with the RAO.
10               g.     Westside took title to the Site pursuant to a county tax deed on
11         October 13, 2009 and owned the Site in the period when DTSC incurred
12         response costs.
13               h.     Between 2010 and 2015, DTSC implemented the RAP prepared
14         by the respondents to the 2002 Consent Order.
15         3.    DTSC took response actions necessary to remove and remedy the
16   hazardous substances released and/or threatened to be released at and from the Site.
17   DTSC’s response actions included, but were not limited to, the following activities:
18   additional investigations of contamination at the Site; implementation of the RAP;
19   enforcement/cost recovery activities; public participation; and compliance with the
20   California Environmental Quality Act. DTSC’s response actions were not
21   inconsistent with the National Contingency Plan, 40 C.F.R. Part 300.
22         4.    As of April 2016, DTSC’s unreimbursed Response Costs related to the
23   Site were approximately $2.1 million.
24         5.    Since April 2016, DTSC has incurred significant additional
25   enforcement costs that are response costs.
26         6.    DTSC and Westside (collectively, the “Parties”) agree, and this Court,
27   by entering this Consent Decree, finds, that this Consent Decree has been
28
                                          -3-                       [Proposed] Consent Decree
                                                                   with Westside Delivery, LLC
1    negotiated by the Parties in good faith, settlement of this matter will avoid
2    expensive, prolonged and complicated litigation between the Parties, and this
3    Consent Decree is fair, reasonable, in the public interest and consistent with the
4    purpose of CERCLA.
5           THEREFORE, the Court, with the consent of the Parties to this Consent
6    Decree, hereby ORDERS, ADJUDGES, AND DECREES, as follows:
7    II.    JURISDICTION
8           7.    The Court has subject matter jurisdiction over the matters alleged in
9    this action pursuant to 28 U.S.C. § 1331, 28 U.S.C. § 1367(a), and CERCLA
10   section 113(b), 42 U.S.C. § 9613(b). It also has personal jurisdiction over each of
11   the Parties. Venue is appropriate in this district pursuant to 28 U.S.C. § 1391(b) and
12   CERCLA section 113(b), 42 U.S.C. § 9613(b). Solely for the purposes of this
13   Consent Decree and the underlying Complaint, Westside waives all objections and
14   defenses that it may have to the jurisdiction of the Court or to venue in this district.
15   Westside shall not challenge the terms of this Consent Decree or this Court’s
16   jurisdiction to enter and enforce this Consent Decree.
17          8.    The Court shall retain jurisdiction over this matter for the purpose of
18   interpreting and enforcing the terms of this Consent Decree if necessary.
19   III.   SETTLEMENT OF DISPUTED CLAIMS
20          9.    Subject to the reservations of rights in Section VII, this Consent
21   Decree resolves all of DTSC’s claims against Westside in the above-captioned
22   action. DTSC agrees to resolve Westside’s liability in this action in exchange for
23   consideration from Westside, including payment by Westside to reimburse a
24   portion of DTSC’s Response Costs incurred at or in connection with releases and/or
25   threatened releases of hazardous substances at and/or from the Site.
26          10.   Nothing in this Consent Decree shall be construed as an admission by
27   Westside of any issue of law or fact or of any violation of law. Except as otherwise
28
                                            -4-                        [Proposed] Consent Decree
                                                                      with Westside Delivery, LLC
1    provided by this Consent Decree, this Consent Decree shall not prejudice, waive or
2    impair any right, remedy or defense that Westside may have in any other or further
3    legal proceeding.
4          11.    Westside consents to, and shall not challenge entry of, this Consent
5    Decree or this Court’s jurisdiction to enter and enforce this Consent Decree.
6          12.    Upon approval and entry of this Consent Decree by the Court, this
7    Consent Decree shall constitute a final judgment between and among the Parties.
8    IV.   DEFINITIONS
9          13.    Unless otherwise expressly provided herein, terms used in this Consent
10   Decree that are defined in CERCLA or in regulations promulgated under CERCLA
11   shall have the meaning assigned to them therein. Whenever terms listed below are
12   used in this Consent Decree, the definitions below shall apply.
13         14.    “Day” shall mean shall mean a calendar day. In computing any period
14   of time under this Consent Decree, where the last day would fall on a Saturday,
15   Sunday, or federal or State holiday, the period shall run until the close of business
16   of the next Day.
17         15.    “DTSC” shall mean the State of California Department of Toxic
18   Substances Control and its predecessors and successors. DTSC is a public agency
19   of the State of California organized and existing under and pursuant to California
20   Health and Safety Code §§ 58000-18. Under California law, DTSC is the state
21   agency responsible for determining whether there has been a release and/or
22   threatened release of hazardous substances into the environment, and for
23   determining the actions to be taken in response thereto.
24         16.    “Effective Date” shall mean the date the Court enters an Order
25   approving this Consent Decree.
26         17.    “Fair Market Value” shall mean the highest price on the date of
27   valuation that would be agreed to by a seller, being willing to sell but under no
28
                                           -5-                       [Proposed] Consent Decree
                                                                    with Westside Delivery, LLC
1    particular or urgent necessity for so doing, nor obliged to sell, and a buyer, being
2    ready, willing, and able to buy but under no particular necessity for so doing, each
3    dealing with the other with full knowledge of all the uses and purposes for which
4    the property is reasonably adaptable and available.
5           18.    “Parties” shall mean DTSC and Westside.
6           19.    “Qualifying Sale” shall mean a sale of the Site within three (3) years of
7    the Effective Date, unless Westside has made Substantial and Valuable
8    Improvements to the Site. A Qualifying Sale shall not include the sale of the Site at
9    a tax auction.
10          20.       “Response Costs” shall mean all costs of “removal,” “remedial
11   action,” or “response” (as those terms are defined by section 101 of CERCLA, 42
12   U.S.C. § 9601), related to the release and/or threatened release of hazardous
13   substances at, beneath, and/or from the Site, including in the soils and groundwater.
14          21.    “Sale Closing Date” shall mean for a Qualifying Sale the date escrow
15   closes for the sale of the Site.
16          22.    “Sale Proceeds” shall mean for a Qualifying Sale the gross sale price
17   for the site, less brokerage commissions, closing costs, and marketing expenses. In
18   calculating the Sale Proceeds, other payments from escrow, including any lien
19   payments or property tax payments, shall not be deducted from the gross sale price.
20          23.       “Site” shall mean the property located at 1550 North Bonnie Beach
21   Place, Los Angeles, California, in the County of Los Angeles, California, identified
22   by Los Angeles County Assessor’s Parcel Number 5224-026-005 and the areal
23   extent of contamination at and emanating from that property, including
24   contamination in the soil or groundwater.
25          24.    "Substantial and Valuable Improvements" shall include the actual
26   construction of significant structural improvements, such as a new building or
27   buildings, or other physical improvements that places the property into productive
28
                                             -6-                     [Proposed] Consent Decree
                                                                    with Westside Delivery, LLC
1    use (including, for example, grading and paving the whole property to be a parking
2    lot), but does not include permit approvals or grants of entitlement for construction
3    of significant structural improvements, such as a new building or buildings and
4    does not include minor physical improvements such as fencing.
5    V.    WESTSIDE’S OBLIGATIONS
6          25.     Westside or its designee shall pay DTSC $175,000 within thirty (30)
7    Days of the Effective Date.
8          26.     For the period of three (3) years from the Effective Date, Westside will
9    give DTSC written and email notice of any sale agreement Westside enters for the
10   Site or of any notice Westside receives that the Site will be offered at a tax auction.
11   Westside will give such notice within five (5) days of either entering the agreement
12   or receiving notice of the tax sale.
13         27.     In the event of a Qualifying Sale, Westside shall comply with the
14   following:
15                 a.    The sale price shall be no less than the Fair Market Value of the
16         Site.
17                 b.    Within thirty (30) Days of the Sale Closing Date, Westside shall
18         convey the following information to DTSC: 1) the gross sale price; 2) the
19         Sale Proceeds, 3) the total property tax that Westside has paid for the Site up
20         to the Sale Closing Date and 4) the legal fees directly related to the Site that
21         Westside owes to Allen Matkins (including for services previously provided).
22         Westside shall provide documentation of the foregoing information. The
23         adequacy of that documentation will be subject to DTSC’s approval, which
24         approval will not be unreasonably withheld.
25                 c.    In the event the Net Sale Proceeds exceeds the sum of 1)
26         $175,000 (Westside’s payment to DTSC); 2) $80,000 (Westside’s purchase
27         price); 3) Westside’s property tax payments for the Site as documented
28
                                            -7-                       [Proposed] Consent Decree
                                                                     with Westside Delivery, LLC
1          pursuant to Paragraph b; and 4) Westside’s legal fees as documented
2          pursuant to Paragraph b, then Westside shall pay half of the amount
3          exceeding that sum to DTSC. That payment shall be due within thirty (30)
4          Days of the Sale Closing Date.
5          28.    In the event that the Site is sold in a tax auction, any proceeds from
6    that sale are conveyed to Westside pursuant to the Revenue and Taxation Code, and
7    the amount conveyed to Westside exceeds the sum of 1) $175,000 (Westside’s
8    payment to DTSC); 2) $80,000 (Westside’s purchase price); and 3) Westside’s
9    legal fees as documented pursuant to Paragraph 27.b, then Westside shall pay half
10   of the amount exceeding that sum to DTSC. That payment shall be due within thirty
11   (30) Days of the date that Westside receives the payment.
12         29.    The payment(s) specified in Paragraph 25 and (if any) Paragraph 27
13   shall be made by certified or cashier’s check(s) made payable to Cashier, California
14   Department of Toxic Substances Control, and shall bear on its face both the docket
15   number of this proceeding and the phrase “Site Code 300432.” On request, DTSC
16   will provide instructions for payment by electronic funds transfer.
17         The payment shall be sent to:
18                Cashier
                  Accounting Office, MS-21A
19                California Department of Toxic Substances Control
                  1001 I Street
20                P.O. Box 806
                  Sacramento, CA 95812-0806
21
           A copy of the check shall be mailed to:
22
                  Robert Sullivan, Attorney
23                California Department of Toxic Substances Control
                  Office of Legal Counsel, MS-23A
24                1001 I Street
                  P.O. Box 806
25                Sacramento, CA 95812-0806
26                Or e-mailed to Robert.Sullivan@dtsc.ca.gov in .pdf or .jpg format.
27         30.    No later than thirty (30) Days after the Effective Date, Westside shall

28   record the land-use covenant for the Site that appears as Exhibit A to this Consent

                                            -8-                      [Proposed] Consent Decree
                                                                    with Westside Delivery, LLC
1    Decree. Nothing herein shall prevent Westside from recording the land-use
2    covenant prior to thirty (30) Days after the Effective Date.”
3          31.    No later than thirty (30) Days after the Effective Date, Westside shall
4    dismiss with prejudice its appeal in State of Cal. DTSC v. Westside Delivery, LLC,
5    et al., 9th Circuit Case No. 18-55868, CDCA Case No. 2:17-cv-00785-R-RAO
6    (9th Cir., filed 06/28/18). This requirement shall be moot if the appeal is no longer
7    pending.
8          32.    This Consent Decree is conditioned upon full execution of Westside’s
9    obligations in Paragraphs 25 through 31. If these conditions are not met, then this
10   Consent Decree, including the covenant not to sue in Section VI, shall be voidable
11   at the discretion of DTSC, and DTSC may proceed to litigate the Complaint against
12   Westside.
13         33.    Within thirty (30) Days after Westside makes the payment required by
14   Paragraph 25, DTSC shall terminate the lien it imposed on the Site.
15   VI.   COVENANT NOT TO SUE BY DTSC
16         34.    Except as expressly provided in Section VII (DTSC’s Reservation of
17   Rights) of this Consent Decree, DTSC covenants not to sue Westside pursuant to
18   CERCLA, the California Hazardous Substances Account Act, Cal. Health & Safety
19   Code sections 25300-25395.3 to: (a) recover DTSC’s Response Costs related to the
20   Site, including Response Costs associated with groundwater remediation relating to
21   any hazardous substances released at the Site; or (b) require Westside to conduct
22   response actions, including removal or remedial actions, related to the release
23   and/or threatened release of hazardous substances at or from the Site, including the
24   soil and groundwater. As stated in Paragraph 32, this Covenant Not to Sue is
25   conditioned upon the complete and satisfactory performance by Westside of all its
26   obligations under this Consent Decree.
27
28
                                           -9-                        [Proposed] Consent Decree
                                                                     with Westside Delivery, LLC
1    VII. DTSC’S RESERVATION OF RIGHTS
2          35.    Claims Regarding Other Matters. DTSC reserves, and this Consent
3    Decree is without prejudice to, all rights against Westside with respect to all matters
4    not expressly included within DTSC’s Covenant Not to Sue (Section VI).
5          36.    Reservation of Claims. DTSC reserves, and this Consent Decree is
6    without prejudice to, all rights against Westside with respect to the following
7    matters:
8                 a.    Failure of Westside to meet the requirements of this Consent
9          Decree;
10                b.    Damage to natural resources, as defined in CERCLA section
11         101(6), 42 U.S.C. § 9601(6), including all costs incurred by any natural
12         resources trustees;
13                c.    Liability resulting Westside’s introduction of any hazardous
14         substance, pollutant, or contaminant to the Site after the Effective Date;
15                d.    Liability resulting from overt acts by Westside after the
16         Effective Date that cause the exacerbation of the hazardous substance
17         conditions existing at or from the Site;
18                e.    Claims based on liability arising from the past, present, or future
19         disposal of hazardous substances at sites or locations other than the Site; and
20                f.    Claims based on criminal liability.
21         37.    Government Authority. Except as expressly provided in the Consent
22   Decree, nothing in the Consent Decree is intended nor shall it be construed to
23   preclude DTSC from exercising its authority under any law, statute or regulation.
24   Furthermore, nothing in the Consent Decree is intended, nor shall it be construed, to
25   preclude any other state agency, department, board or entity or any federal entity
26   from exercising its authority under any law, statute or regulation.
27
28
                                           -10-                      [Proposed] Consent Decree
                                                                    with Westside Delivery, LLC
1           38.   Claims Against Other Persons. DTSC reserves, and this Consent
2    Decree is without prejudice to, all rights, claims, and causes of action DTSC may
3    have against any person other than Westside. Nothing in this Consent Decree is
4    intended to be nor shall it be construed as a release, covenant not to sue, or
5    compromise of any claim or cause of action, which DTSC may have against any
6    person or other entity that is not Westside.
7           39.   Unknown Conditions/New Information. Notwithstanding any other
8    provision in the Consent Decree, DTSC reserves, and this Consent Decree is
9    without prejudice to, the right to institute proceedings in this action or in a new
10   action, and/or to issue an administrative order seeking to compel Westside to
11   perform response activities at the Site and/or to pay DTSC for additional Response
12   Costs, if:
13                a.     conditions previously unknown to DTSC, for which Westside is
14          liable under any statute or law, are discovered at the Site after the Effective
15          Date, and these conditions indicate that a hazardous substance has been or is
16          being released at the Site or there is a threat of such release into the
17          environment and that the response performed at the Site is not protective of
18          human health and the environment (“Unknown Conditions”); or
19                b.     DTSC receives information after the Effective Date that was not
20          available to DTSC at the time of the Effective Date, concerning matters for
21          which Westside is liable, and that information results in a determination that
22          the response performed at the Site is not protective of human health and the
23          environment (“New Information”).
24   VIII. COVENANT NOT TO SUE BY WESTSIDE
25          40.   Westside covenants not to sue, and agrees not to assert any claims or
26   causes of action against DTSC or any DTSC contractors or employees that arise out
27   of the transaction or occurrence that is the subject matter of the Complaint, or for
28
                                             -11-                      [Proposed] Consent Decree
                                                                      with Westside Delivery, LLC
1    any injuries, losses, costs, or damages caused or incurred as a result of the
2    performance of the requirements of this Consent Decree or the DTSC’s response
3    actions at the Site.
4           41.    This Section VIII (Covenant Not to Sue by Westside) does not pertain
5    to any matters other than those specifically addressed in this Consent Decree,
6    applies only to DTSC and does not extend to any other department, agency, board
7    or body of the State of California. Westside reserves, and this Consent Decree is
8    without prejudice to, all rights against DTSC with respect to all other matters not
9    expressly included within the scope of this Consent Decree.
10          42.    In any legal proceedings that DTSC may initiate against Westside for
11   non-compliance with this Consent Decree, and subject to this Consent Decree,
12   Westside may raise any and all defenses that Westside deems to be relevant to the
13   issue of whether or not they have complied with the terms of this Consent Decree.
14   IX.    EFFECT OF SETTLEMENT AND CONTRIBUTION PROTECTION
15          43.    With regard to claims for contribution against Westside for “Matters
16   Addressed” in this Consent Decree, the Parties agree, and the Court finds as
17   follows:
18                 a.       This Consent Decree constitutes a judicially approved settlement
19          within the meaning of CERCLA section 113(f)(2), 42 U.S.C. § 9613(f)(2).
20                 b.       This Consent Decree requires that Westside pay certain costs
21          with respect to its alleged liability at the Site.
22                 c.       Westside is entitled to the contribution protection provided by
23          CERCLA section 113(f)(2), 42 U.S.C. § 9613(f)(2), and by state statutory
24          and common law for the “Matters Addressed” in this Consent Decree, except
25          for actions and claims identified in Section VII (DTSC’s Reservation of
26          Rights).
27
28
                                              -12-                     [Proposed] Consent Decree
                                                                      with Westside Delivery, LLC
1          44.    “Matters Addressed”. The “Matters Addressed” in this Consent Decree
2    are all response actions taken or to be taken and all Response Costs incurred or to
3    be incurred at or in connection with the Site by DTSC.
4          45.    The protection provided for in this Section IX is conditioned upon
5    compliance by Westside with its obligations under Paragraphs 25 through 31 of this
6    Consent Decree.
7          46.    Nothing in this Consent Decree limits or impairs the right of DTSC to
8    pursue any person other than Westside for unrecovered Response Costs incurred by
9    DTSC.
10         47.    The Court shall retain jurisdiction over this matter for the purpose of
11   interpreting and enforcing the terms of this Consent Decree if necessary.
12   X.    NOTIFICATION
13         48.    Notification to or communication among the Parties as required or
14   provided for in this Consent Decree shall be addressed as follows:
15
           For DTSC:
16
                  Safouh Sayed, Project Manager
17                Cypress Cleanup Program
                  California Department of Toxic Substances Control
18                Corporate Avenue
                  Cypress, CA 91311-6505
19
                  Robert Sullivan
20                California Department of Toxic Substances Control
                  Office of Legal Counsel, MS-23A
21                P.O. Box 806
                  Sacramento, CA 95812-0806
22
23         For Westside:
24                Emily Murray
                  Allen Matkins Leck Gamble Mallory & Natsis LLP
25                865 South Figueroa Street, Suite 2800
                  Los Angeles, CA 90017-2543
26
27
28
                                           -13-                      [Proposed] Consent Decree
                                                                    with Westside Delivery, LLC
1    XI.   GENERAL PROVISIONS
2          49.     Parties Bound. This Consent Decree shall apply to, be binding upon,
3    and inure to the benefit of the Parties and their representatives, successors, heirs,
4    legatees, and assigns.
5          50.     No Rights in Other Parties. Except as provided in Paragraph 49
6    regarding parties bound, nothing in this Consent Decree shall be construed to create
7    any rights in, or grant any cause of action to, any person not a Party to this Consent
8    Decree or a Related Person.
9          51.     No Waiver of Enforcement. The failure of DTSC to enforce any
10   provision of this Consent Decree shall in no way be deemed a waiver of such
11   provision or in any way affect the validity of this Consent Decree. The failure of
12   DTSC to enforce any such provision shall not preclude it from later enforcing the
13   same or any other provision of this Consent Decree.
14         52.     Attorneys’ Fees. Except as expressly provided in this Consent Decree,
15   the Parties will not seek to recover attorneys’ fees and/or litigation costs against
16   each other.
17         53.     Final Agreement. This Consent Decree constitutes the final, complete
18   and exclusive agreement and understanding between the Parties with respect to the
19   settlement embodied in this Consent Decree.
20         54.     Modifications. This Consent Decree may be modified only upon
21   written approval of the Parties and with the consent of the Court.
22         55.     Signatories. Each signatory to this Consent Decree certifies that he or
23   she is fully authorized by the Party he or she represents to enter into the terms and
24   conditions of this Consent Decree, to execute it on behalf of the Party represented,
25   and to legally bind that Party to all the terms and conditions of this Consent Decree.
26
27
28
                                            -14-                      [Proposed] Consent Decree
                                                                     with Westside Delivery, LLC
1          56.    Counterparts. This Consent Decree may be executed in two or more
2    counterparts, each of which shall be deemed an original, but all of which together
3    shall constitute one and the same instrument.
4          57.    Agent. Westside has appointed and authorized the agents identified in
5    Paragraph 48 to this Consent Decree to receive notices with respect to all matters
6    arising under or relating to this Consent Decree.
7    XII. ENTRY OF THE CONSENT DECREE
8          58.    This Consent Decree shall be lodged with the Court for a period of not
9    less than thirty (30) Days. The Consent Decree also is subject to a public comment
10   period of not less than thirty (30) Days. DTSC may modify or withdraw its consent
11   to this Consent Decree if comments received during the public comment period
12   disclose facts or considerations that indicate that this Consent Decree is
13   inappropriate, improper or inadequate. Westside consents to the entry of this
14   Consent Decree without further notice.
15         59.    If, for any reason, the Court declines to approve this Consent Decree in
16   the form presented, this Consent Decree is voidable at the sole discretion of any
17   Party and the terms of the Consent Decree may not be used as evidence in any
18   litigation between the Parties.
19         60.    Upon entry of this Consent Decree by the Court, this Consent Decree
20   shall constitute the final judgment between DTSC and Westside.
21         The Court finds that there is no just reason for delay and therefore enters this
22   judgment as a final judgment under Fed. R. Civ. P. 54 and 58.
23
24   IT IS SO ORDERED, ADJUDGED, AND DECREED.
25
26    Dated:     April 25, 2019
27                                            United States District Judge
                                               STEPHEN V. WILSON
28   Party Signatures on pages to follow

                                           -15-                      [Proposed] Consent Decree
                                                                    with Westside Delivery, LLC
Exhibit A
RECORDING REQUESTED BY
Department of Toxic Substances Control

and

Westside Delivery, LLC
11693 San Vicente Blvd # 579
Los Angeles, CA 90049

WHEN RECORDED MAIL TO:

Department of Toxic Substances Control
5796 Corporate Ave
Cypress, California 90630
Attention: Robert Senga, Unit Chief
Brownfields and Environmental Restoration Program

                                                               (Space Above For Recorder's Use)



                                LAND USE COVENANT AND AGREEMENT

                                  ENVIRONMENTAL RESTRICTIONS

        County of Los Angeles, Assessor Parcel Number(s): 5224-026-005
                              Davis Chemical Site
                        Department Site Code: 300432
_____________________________________________________________________

This Land Use Covenant and Agreement ("Covenant") is made by and between Westside
Delivery, LLC, (the "Covenantor"), the current owner of property located at 1550 North
Bonnie Beach Place, in the County of Los Angeles, State of California (the "Property"),
and the Department of Toxic Substances Control (the "Department"). Pursuant to Civil
Code section 1471, the Department has determined that this Covenant is reasonably
necessary to protect present or future human health or safety or the environment as a
result of the presence on the land of hazardous materials as defined in Health and Safety
Code section 25260. The Covenantor and the Department hereby agree that, pursuant
to Civil Code section 1471 and Health and Safety Code, sections 25227 and 25355.5, the
use of the Property shall be restricted as set forth in this Covenant and that the Covenant
shall conform with the requirements of California Code of Regulations, title 22, section
67391.1.




1144078.01/LA
375420-00001/11-28-18/elm/elm
                                            ARTICLE I
                                     STATEMENT OF FACTS

          1.1.      Property Location. The Property that is subject to this Covenant, totaling
approximately 1/3 acres is more particularly described in the attached Exhibit A, "Legal
Description", and depicted in Exhibit B. The Property is located in an area that consists
of light industrial facilities with exception of a residence located on an adjacent property
uphill and to the south southeast of the site. The Property is also identified as County of
Los Angeles, Assessor Parcel Number(s) 5224-026-005.

          1.2.      Remediation of Property.    This Property has been investigated and/or
remediated under the Department's oversight. The Department approved a Remedial
Action Plan, in accordance with Health and Safety Code, division 20, chapter 6.8. The
remedial activities conducted at the Property include excavation of soil impacted by
volatile organic compounds (VOCs) and installation of a soil vapor extraction
(SVE) system. Hazardous substances, including PCE at concentrations up to 43 ppm,
TCE at concentrations up to 35 ppm, and cis-1,2-DCE at concentrations up to 2.0 ppm,
remain at the Property above levels acceptable for unrestricted land use.

          1.3.      Human Health Risk Assessment. In connection with the Remedial Action
Plan, a Screening Human Health Risk Assessment and Presumptive Feasibility
Study Report (HHRA) was prepared to assess the human health risk following
completion of the remediation pursuant to the Remedial Action Plan. A copy of the HHRA
is attached hereto as Exhibit C. The HHRA assumed that the remediated Property would
be regraded for commercial and/or industrial development based on the needs of the
Property owner. (HHRA pg. 47.) The HHRA concluded that the preferred remedial
alternative under the Remedial Action Plan would eliminate or reduce to acceptable levels
the identified risks from the soils, and would provide a long-term, permanent solution to
allow the Property to be developed for future commercial or industrial use. (HHRA pg.
51.)

          1.4.      Basis for Environmental Restrictions.    As a result of the presence of
hazardous substances, which are also hazardous materials as defined in Health and


1144078.01/LA
375420-00001/11-28-18/elm/elm                    -2-
Safety Code section 25260, at the Property, the Department has concluded that it is
reasonably necessary to restrict the use of the Property in order to protect present or
future human health or safety or the environment, and that this Covenant is required as
part of the Department-approved remedy for the Property. The Department has also
concluded that the Property, as remediated and when used in compliance with the
Environmental Restrictions of this Covenant, does not present an unacceptable risk to
present and future human health or safety or the environment.

                                           ARTICLE II
                                          DEFINITIONS

          2.1.      Department.   "Department" means the California Department of Toxic
Substances Control and includes its successor agencies, if any.

          2.2.      Environmental Restrictions.         "Environmental Restrictions" means all
protective provisions, covenants, restrictions, requirements, prohibitions, and terms and
conditions as set forth in this Covenant.

          2.3.      Improvements. "Improvements" includes, but is not limited to buildings,
structures, roads, driveways, improved parking areas, wells, pipelines, or other utilities.

          2.4.      Lease. "Lease" means lease, rental agreement, or any other document that
creates a right to use or occupy any portion of the Property.

          2.5.      Occupant. "Occupant" or "Occupants" means Owner and any person or
entity entitled by ownership, leasehold, or other legal relationship to the right to occupy
any portion of the Property.

          2.6.      Owner. "Owner" or "Owners" means the Covenantor, and any successor
in interest including any heir and assignee, who at any time holds title to all or any portion
of the Property.




1144078.01/LA
375420-00001/11-28-18/elm/elm                     -3-
                                           ARTICLE III
                                     GENERAL PROVISIONS

          3.1.      Runs with the Land. This Covenant sets forth Environmental Restrictions
that apply to and encumber the Property and every portion thereof no matter how it is
improved, held, used, occupied, leased, sold, hypothecated, encumbered, or conveyed.
This Covenant: (a) runs with the land pursuant to Civil Code section 1471 and Health
and Safety Code section 25355.5; (b) inures to the benefit of and passes with each and
every portion of the Property; (c) is for the benefit of, and is enforceable by the
Department; and (d) is imposed upon the entire Property unless expressly stated as
applicable only to a specific portion thereof.

          3.2.      Binding upon Owners/Occupants. This Covenant: (a) binds all Owners of
the Property, their heirs, successors, and assignees; and (b) the agents, employees, and
lessees of the Owners and the Owners' heirs, successors, and assignees. Pursuant to
Civil Code section 1471, all successive Owners of the Property are expressly bound
hereby for the benefit of the Department; this Covenant, however, is binding on all Owners
and Occupants, and their respective successors and assignees, only during their
respective periods of ownership or occupancy except that such Owners or Occupants
shall continue to be liable for any violations of, or non-compliance with, the Environmental
Restrictions of this Covenant or any acts or omissions during their ownership or
occupancy.

          3.3.      Incorporation into Deeds and Leases. This Covenant shall be incorporated
by reference in each and every deed and Lease for any portion of the Property entered
into after the date of recordation of this Covenant.

          3.4.      Conveyance of Property. The Owner and new Owner shall provide Notice
to the Department not later than 30 calendar days after any conveyance or receipt of any
ownership interest in the Property (excluding Leases, and mortgages, liens, and other
non-possessory encumbrances). The Notice shall include the name and mailing address
of the new Owner of the Property and shall reference the site name and site code as
listed on page one of this Covenant. The notice shall also include the Assessor's Parcel


1144078.01/LA
375420-00001/11-28-18/elm/elm                   -4-
Number(s) noted on page one. If the new Owner's property has been assigned a different
Assessor Parcel Number, each such Assessor Parcel Number that covers the Property
must be provided. The Department shall not, by reason of this Covenant, have authority
to approve, disapprove, or otherwise affect proposed conveyance, except as otherwise
provided by law or by administrative order.

          3.5.      Costs of Administering the Covenant to Be Paid by Owner. The Department
has already incurred and will in the future incur costs associated with this Covenant.
Therefore, the Covenantor hereby covenants for the Covenantor and for all subsequent
Owners that, pursuant to California Code of Regulations, title 22, section 67391.1(h), the
Owner agrees to pay the Department's costs in administering, implementing and
enforcing this Covenant incurred after the date of recordation of this Covenant.

                                                  ARTICLE IV
                                      RESTRICTIONS AND REQUIREMENTS

          4.1.      Restricted Uses. Health and Safety Code, section 25227 provides that a
person shall not engage in any of the following on land that is subject to a recorded land
use restriction pursuant to Health and Safety Code, section 25355.5, unless the person
obtains a specific approval in writing from the Department for the land use on the land in
question:

                                (a)     A new use of the land, other than the use, modification, or
          expansion of an existing industrial or manufacturing facility or complex on land that
          is owned by, or held for the beneficial use of, the facility or complex on or before
          January 1, 1981.

                                (b)     Subdivision of the land, as that term is used in Division 2
          (commencing with Section 66410) of Title 7 of the Government Code , except that
          this subdivision does not prevent the division of a parcel of land so as to divide that
          portion of the parcel that contains hazardous materials, as defined in subdivision
          (d) of Section 25260 , from other portions of that parcel.




1144078.01/LA
375420-00001/11-28-18/elm/elm                          -5-
                                (c)   Construction or placement of a building or structure on the
          land that is intended for use as any of the following, or the new use of an existing
          structure for the purpose of serving as any of the following:

                                (1)   (A)    Except as provided in subparagraph (B), a residence,
                    including a mobile home or factory built housing constructed or installed for
                    use as permanently occupied human habitation.

                                      (B)    The addition of rooms or living space to an existing
                                single-family dwelling or other minor repairs or improvements to
                                residential property that do not change the use of the property,
                                increase the population density, or impair the effectiveness of a
                                response action, shall not constitute construction or placement of a
                                building or structure for the purposes of subparagraph (A).

                                (2)   A hospital for humans.

                                (3)   A school for persons under 21 years of age.

                                (4)   A day care center for children.

                                (5)   A permanently occupied human habitation, other than those
                    used for industrial purposes.

          4.2.      Permitted Uses. Consistent with Health and Safety Code, section 25227,
and as documented in the HHRA, the Department does not consider the use of the
Property for commercial or industrial use a new use. The development and use of the
Property for future commercial and/or industrial uses remains subject to the soil
management requirements and prohibited activities listed herein. Should site conditions
be altered beyond those conditions in the approved HHRA, an updated HHRA may be
required by the Department.

          4.3.      Soil Management. Soil management activities at the Property are subject
to the following requirements in addition to any other applicable Environmental
Restrictions:


1144078.01/LA
375420-00001/11-28-18/elm/elm                         -6-
                                (a)   No activities that will disturb the soil (e.g., excavation, grading,
          removal, trenching, filling, earth movement, mining, or drilling) shall be allowed at
          the Property without a Soil Management Plan pre-approved by the Department in
          writing.

                                (b)   Any soil brought to the surface by grading, excavation,
          trenching or backfilling shall be managed in accordance with all applicable
          provisions of state and federal law.

          4.4.      Prohibited Activities. The following activities shall not be conducted at the
Property:

                                (a)   Drilling for any water, oil, or gas without prior written approval
          by the Department.

                                (b)   Extraction or removal of groundwater without a Groundwater
          Management Plan pre-approved by the Department in writing.

          4.5.      Access for Department. The Department shall have reasonable right of
entry and access to the Property for inspection, investigation, remediation, monitoring,
and other activities as deemed necessary by the Department in order to protect human
health or safety or the environment.

          4.6.      Annual Inspection and Reporting Requirements. The Owner shall conduct
an annual inspection of the Property verifying compliance with this Covenant and shall
submit an annual inspection report to the Department for its approval by January 30 of
each year. The annual inspection report should include the dates, times, and names of
those who conducted the inspection and reviewed the annual inspection report. It also
should describe how the observations that were the basis for the statements and
conclusions in the annual inspection report were performed (e.g., drive by, fly over, walk
in, etc.). If any violation is noted, the annual inspection report must detail the steps taken
to correct the violation and return to compliance. If the Owner identifies any violations of
this Covenant during the annual inspection or at any other time, the Owner must within
10 calendar days of identifying the violation: (a) determine the identity of the party in


1144078.01/LA
375420-00001/11-28-18/elm/elm                          -7-
violation; (b) send a letter advising the party of the violation of the Covenant; and
(c) demand that the violation cease immediately.              Additionally, a copy of any
correspondence related to the violation of this Covenant shall be sent to the Department
within 10 calendar days of its original transmission.

          4.7.      Five-Year Review. As set forth in Sections 1.2 and 1.4, the Property was
remediated under the Department's oversight, and this Covenant is required as part of
the Department-approved remedy for the Property. The Department has also concluded
that the Property, as remediated and when used in compliance with the Environmental
Restrictions of this Covenant, does not present an unacceptable risk to present and future
human health or safety or the environment. In addition to the annual reviews noted above,
after a period of five (5) years from date of recordation of this Covenant and every five
(5) years thereafter, Owner shall submit a Five-Year Review report documenting
continued compliance with the Environmental Restrictions of this Covenant. The report
shall describe the results of all inspections and any sampling analyses, tests and other
data generated or received by Owner. As a result of any review work performed, DTSC
may require Owner to perform additional review work or modify the review work previously
performed by Owner.

                                           ARTICLE V
                                         ENFORCEMENT

          5.1.      Enforcement.   Failure of the Owner or Occupant to comply with this
Covenant shall be grounds for the Department to require modification or removal of any
Improvements constructed or placed upon any portion of the Property in violation of this
Covenant. Violation of this Covenant shall be grounds for the Department to pursue
administrative, civil, or criminal actions, as provided by law.

                                           ARTICLE VI
                                VARIANCE, REMOVAL AND TERM

          6.1.      Variance from Environmental Restrictions. Any person may apply to the
Department for a written variance from any of the Environmental Restrictions imposed by



1144078.01/LA
375420-00001/11-28-18/elm/elm                   -8-
this Covenant. Such application shall be made in accordance with Health and Safety
Code section 25223.

          6.2.      Removal of Environmental Restrictions.   Any person may apply to the
Department to remove any of the Environmental Restrictions imposed by this Covenant
or terminate the Covenant in its entirety. Such application shall be made in accordance
with Health and Safety Code section 25224.

          6.3.      Term. Unless ended in accordance with paragraph 6.2, by law, or by the
Department in the exercise of its discretion, this Covenant shall continue in effect in
perpetuity.

                                          ARTICLE VII
                                       MISCELLANEOUS

          7.1.      No Dedication Intended.   Nothing set forth in this Covenant shall be
construed to be a gift or dedication, or offer of a gift or dedication, of the Property, or any
portion thereof, to the general public or anyone else for any purpose whatsoever.

          7.2.      Recordation.   The Covenantor shall record this Covenant, with all
referenced Exhibits, in the County of Los Angeles within 10 calendar days of the
Covenantor's receipt of a fully executed original.

          7.3.      Notices. Whenever any person gives or serves any Notice ("Notice" as
used herein includes any demand or other communication with respect to this Covenant),
each such Notice shall be in writing and shall be deemed effective: (a) when delivered,
if personally delivered to the person being served or to an officer of a corporate party
being served; or (b) five calendar days after deposit in the mail, if mailed by United States
mail, postage paid, certified, return receipt requested:

To Owner:

Westside Delivery, LLC
11693 San Vicente Blvd # 579
Los Angeles, CA 90049



1144078.01/LA
375420-00001/11-28-18/elm/elm                  -9-
And

To Department:

5796 Corporate Ave
Cypress, California 90630
Attention: Robert Senga, Unit Chief
Brownfields and Environmental Restoration Program

Any party may change its address or the individual to whose attention a Notice is to be
sent by giving advance written Notice in compliance with this paragraph.

          7.4.      Partial Invalidity. If this Covenant or any of its terms are determined by a
court of competent jurisdiction to be invalid for any reason, the surviving portions of this
Covenant shall remain in full force and effect as if such portion found invalid had not been
included herein.

          7.5.       Statutory References.    All statutory or regulatory references include
successor provisions.

          7.6.      Incorporation of Exhibits. All exhibits and attachments to this Covenant are
incorporated herein by reference.

                                  [SIGNATURES ON NEXT PAGE]




1144078.01/LA
375420-00001/11-28-18/elm/elm                    -10-
IN WITNESS WHEREOF, the Covenantor and the Department hereby execute this
Covenant.

Covenantor:                     Westside Delivery LLC

          By:

          Title:
                                Print Name and Title of Signatory

          Date:

Department of Toxic Substances Control:

          By:

          Title:
                                Print Name and Title of Signatory

          Date:




1144078.01/LA
375420-00001/11-28-18/elm/elm                        -11-
                                      ACKNOWLEDGMENT


A notary public or other officer completing this certificate verifies only the identity of the individual
who signed the document to which this certificate is attached, and not the truthfulness, accuracy, or
validity of that document.

State of California                             )
County of ______________________                )

          On _________________________, before me,                                                     ,
                                                                       (insert name of notary)
Notary Public, personally appeared                                                     ,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon behalf of
which the person(s) acted, executed the instrument.

       I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

          WITNESS my hand and official seal.


Signature                                                                         (Seal)




1144078.01/LA
375420-00001/11-28-18/elm/elm                       -12-
                                      ACKNOWLEDGMENT


A notary public or other officer completing this certificate verifies only the identity of the individual
who signed the document to which this certificate is attached, and not the truthfulness, accuracy, or
validity of that document.

State of California                             )
County of ______________________                )

          On _________________________, before me,                                                     ,
                                                                       (insert name of notary)
Notary Public, personally appeared                                                     ,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon behalf of
which the person(s) acted, executed the instrument.

       I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

          WITNESS my hand and official seal.


Signature                                                                         (Seal)




1144078.01/LA
375420-00001/11-28-18/elm/elm                       -13-
                                        EXHIBIT A

                                 LEGAL DESCRIPTION



The legal description of the property is as follows:



TRACT # 6479 LOTS 9 AND LOT 10 BLK G



APN: 5224-026-005
EXHIBIT B

  SITE
Exhibit C
